MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be
                                                                        Jan 31 2020, 8:45 am
regarded as precedent or cited before any
court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Valerie K. Boots                                         Curtis T. Hill, Jr.
Darren Bedwell                                           Attorney General of Indiana
Marion County Public Defender Agency
                                                         Matthew B. MacKenzie
Appellate Division                                       Deputy Attorney General
Indianapolis, Indiana                                    Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Stephanie Schofield,                                     January 31, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1751
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      David Hooper, Magistrate
                                                         Trial Court Cause No.
                                                         49G12-1804-CM-12845



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1751 | January 31, 2020                 Page 1 of 6
[1]   Stephanie Schofield (“Schofield”) was convicted in a bench trial of criminal

      mischief1 as a Class B misdemeanor and raises one issue, which we restate as

      whether there was sufficient evidence to support her conviction.


[2]   We affirm.


                                      Facts and Procedural History
[3]   On December 8, 2017, Pamela Hearn (“Hearn”) returned to her home to find

      Schofield sitting in her car in Hearn’s driveway. Tr. Vol. 2 at 11-12. Hearn was

      familiar with Schofield because Schofield was dating her son John, and

      Schofield and John had two children together. Id. at 9-10. When Hearn

      arrived, she observed Schofield as she “jumped in her car and backed out of the

      driveway at a high rate of speed.” Id. at 12. As Schofield drove away, she

      nearly struck Hearn’s vehicle with her own. Id. at 14.


[4]   Hearn pulled up to her home, exited her vehicle, and saw that many items

      outside were damaged: windows and a window frame were cracked and

      broken; siding was cracked and partially removed; a flower pot was knocked

      over; a shepherd’s hook lawn ornament was bent at a forty-five degree angle;

      her front door was scratched; and a Christmas wreath was broken. Id. at 16-23.

      Next to Hearn’s broken window and damaged front door was a car jack that

      did not belong to Hearn. Id. at 22-23.




      1
          See Ind. Code § 35-43-1-2(a).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1751 | January 31, 2020   Page 2 of 6
[5]   On April 8, 2018, Schofield was charged with criminal mischief as a Class A

      misdemeanor. Appellant’s App. Vol. II at 18. The information alleged that

      Schofield had damaged the door, window, siding, and lawn ornaments in front

      of Hearn’s home. Id.


[6]   On June 20, 2018, ten weeks after Schofield was charged, Schofield again came

      to Hearn’s house, and the two women talked. Tr. Vol. 2 at 27. Hearn told

      Schofield she was not supposed to be at the house and said, “[Y]ou broke my

      window.” Id. at 38. Schofield responded, “I’ll pay for that window when John

      pays for damages to my house.” Id. at 39.


[7]   On May 16, 2019, Schofield was convicted following a bench trial of the lesser-

      included offense of Class B misdemeanor criminal mischief following a bench

      trial. Id. at 70. The trial court imposed a 180-day suspended sentence and

      ordered Schofield to pay restitution to Hearn. Id. at 92; Appellant’s App. Vol. II

      at 104-05. Schofield now appeals.


                                     Discussion and Decision
[8]   Schofield contends the evidence was insufficient to support her conviction for

      criminal mischief as a Class B misdemeanor. She raises two arguments. First,

      Schofield admits that Hearn’s property was damaged but argues the evidence

      was insufficient to show that she was the person who damaged Hearn’s

      property. She discounts Hearn’s testimony that she saw Schofield leaving

      Hearn’s property by contending this testimony establishes only that she was

      present at the scene of the crime, which, standing alone, is insufficient to

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1751 | January 31, 2020   Page 3 of 6
       support an inference of participation in the crime. See Fox v. State, 179 Ind.

       App. 267, 274, 384 N.E.2d 1159, 1165 (1979). Second, Schofield claims that

       her statement that she would pay for the damage to Hearn’s window was

       inadmissible and should not be considered in determining whether the evidence

       to support her conviction was sufficient. Relying on Indiana Rule of Evidence

       408, Schofield claims this statement was a statement of negotiation or offer to

       compromise and was thus inadmissible. See Ind. Evidence Rule 408(a)(2).


[9]    When we review the sufficiency of the evidence, we do not reweigh the

       evidence or judge the credibility of the witnesses. McHenry v. State, 820 N.E.2d
124, 126 (Ind. 2005). Rather, we will affirm a conviction if we find that any

       reasonable factfinder could find a defendant guilty beyond a reasonable doubt

       when considering all the facts and inferences that favor the conviction. Bailey v.

       State, 907 N.E.2d 1003, 1005 (Ind. 2009). The evidence need not exclude every

       reasonable hypothesis of innocence, but it must support a reasonable inference

       of guilt to support the verdict. Drane v. State, 867 N.E.2d 144, 147 (Ind. 2007).

       To prove that Schofield committed criminal mischief as a Class B

       misdemeanor, the State was required to show that Schofield recklessly,

       knowingly, or intentionally damaged or defaced Hearn’s property without

       Hearn’s consent. See Ind. Code § 35-43-1-2(a).


[10]   The evidence was sufficient to support Schofield’s conviction for Class B

       misdemeanor criminal mischief because the evidence reasonably supported an

       inference that Schofield damaged Hearn’s home and other property. When

       Hearn left her home on the morning of December 8, 2017, it was not damaged.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1751 | January 31, 2020   Page 4 of 6
       Tr. Vol. 2 at 20, 21, 23. When Hearn returned home later that day, Schofield

       was in Hearn’s driveway, and Hearn’s property was damaged. Id. at 13, 16, 17,

       18, 23. A car jack that did not belong to Hearn was found on her property. Id.

       at 22. Schofield drove away from Hearn’s residence at a high rate of speed. Id.

       at 12, 14. When Hearn later confronted Schofield about Hearn’s broken

       window, Schofield said, “I’ll pay for that window when John pays for damages

       to my house.” Id. at 39. Viewed most favorably toward the verdict, these facts

       support a reasonable inference that Schofield committed Class B misdemeanor

       criminal mischief. See Willis v. State, 27 N.E.3d 1065, 1068 (Ind. 2015)

       (presence at scene in connection with other circumstances that show

       participation, and defendant’s conduct before, during, and after the offense may

       raise a reasonable inference of guilt).


[11]   We reject Schofield’s argument that Hearn’s testimony that Schofield said she

       would pay for Hearn’s broken window was inadmissible because it was an offer

       of settlement or compromise under Indiana Evidence Rule 408. Schofield

       acknowledges that she did not object on this basis in the trial court, so this

       argument is waived. See Laird v. State, 103 N.E.3d 1171, 1175 (Ind. Ct. App.

       2018), trans. denied. Moreover, Schofield’s statement was admissible under

       Indiana Evidence Rule 801(d)(2) as a statement by a party opponent. Finally,

       as the State observes, Schofield is entitled to no relief under Indiana Evidence

       Rule 408 because her statement was not made “during compromise

       negotiations about the claim” with her party opponent, the State of Indiana, but

       was instead directed at Hearn, Schofield’s victim.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1751 | January 31, 2020   Page 5 of 6
[12]   Affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1751 | January 31, 2020   Page 6 of 6